Citation Nr: 1545300	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-08 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for revocation of the forfeiture of the Veteran's rights to Department of Veterans Affairs benefits (except insurance benefits), under the provisions of 38 U.S.C.A. § 6103(a) (West 2014), for accrued benefits purposes.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran had recognized active duty service from November 1941 to June 1946, to include confirmed prisoner of war (POW) status from April 1942 to January 1943.  He died in May 2005.  The appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

For purposes of clarity, a brief recitation of pertinent portions of the factual and procedural history of this claim follows.  

In July 2008, the Board denied the instant claim, which was then prosecuted by the Veteran's widow.  The Veteran's widow subsequently appealed this denial to the Court of Appeals for Veterans Claims (Court).  In an October 2011 Memorandum Decision and Order, the Court vacated the Board's July 2008 decision as to the instant claim and remanded it to the Board for further adjudication. 

In September 2011, VA received notification that the Veteran's widow had died in April 2011.  The Board then dismissed the pending appeal in June 2012.

In July 2012, the appellant requested that he be granted substitution for the Veteran's widow from the agency of original jurisdiction (AOJ).  A February 2013 Report of General Information indicates that appellant wished for the instant claim to proceed on an accrued benefits basis rather than be substituted.  As such, the Board has characterized the instant matter as an accrued benefits claim.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran.  A review of the documents in the VBMS and Virtual VA files reveals various adjudicatory documents that are either duplicative of those contained in the paper claims file or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  A June 1990 forfeiture decision by the Director of VA Compensation and Pension Service determined that the Veteran had submitted fraudulent evidence in an attempt to receive VA benefits, and had forfeited all rights, claims and benefits to which he might otherwise be entitled under laws administered by VA.  The Veteran was notified of the denial but did not timely appeal that decision and it became final one year later. 

3.  In a final decision issued in June 1998, the RO denied the Veteran's petition reopen a claim for revocation of the forfeiture of his rights to VA benefits (except insurance benefits), under the provisions of 38 U.S.C.A. § 6103(a).

4.  Evidence added to the record since the last final June 1998 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's petition to reopen a claim for revocation of the forfeiture of his rights to VA benefits (except insurance benefits), under the provisions of 38 U.S.C.A. § 6103(a).






CONCLUSIONS OF LAW

1.  The June 1998 administrative decision that denied the Veteran's petition to
reopen a claim for revocation of the forfeiture of is rights to VA benefits (except insurance benefits), under the provisions of 38 U.S.C.A. § 6103(a), is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has not been received to reopen the Veteran's claim for revocation of the forfeiture of his rights to VA benefits (except insurance benefits), under the provisions of 38 U.S.C.A. § 6103(a), for accrued benefits purposes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

Relevant to the claim adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2005 letter provided such notice with regard to the petition to reopen the Veteran's claim for revocation of the forfeiture of his rights to VA benefits.  This letter also advised the Veteran that a June 2000 forfeiture decision had determined that he deliberately submitted materially false and fraudulent evidence to support his claim for benefits.  Further, this letter informed the Veteran of the evidence and information necessary to substantiate his underlying claim.  

Finally, the Board notes that there has been no allegation of prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

Relevant to the duty to assist, the Veteran's service treatment records as well as VA administrative decisions have been obtained and considered.  The appellant has not identified any additional, outstanding records that have not been requested or obtained. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Petition to Reopen

A.  Statutes and Regulations

Under governing law, a person who knowingly makes or arranges for or procures the making of a false or fraudulent affidavit, declaration, or statement concerning any claim for benefits under any law administered by the Secretary of 
Veterans Affairs shall forfeit all rights, claims, and benefits under all such laws.  38 U.S.C.A. § 6103(a).  According to the implementing regulation, fraud is any act committed when a person knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by VA (except laws relating to insurance benefits).  After September 1, 1959, any person who commits fraud in the Philippine Islands forfeits all rights to benefits under all laws administered by VA, other than laws relating to insurance benefits.  38 C.F.R. § 3.901(a), (b), (d). 

In Trilles v. West, 13 Vet. App. 314 (2000) (en banc), the Court noted that an original forfeiture action is an adversarial process initiated by VA and requires the application of the beyond-a-reasonable-doubt standard to declare a forfeiture.  The Court ruled that a declaration of forfeiture may be reopened upon the presentment of new and material evidence, or revised based upon a finding of clear and unmistakable error in the original forfeiture decision. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Accrued benefits are defined as periodic monetary benefits to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000(a). 

"[F]or a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  "[A] consequence of the derivative nature of the surviving spouse's entitlement to a Veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id. at 1300. 

Although the Veteran's claim terminated with his death, the regulations set forth a procedure for a qualified survivor to carry on, to a limited extent, a deceased Veteran's claim for VA benefits by submitting a timely claim for accrued benefits. 38 U.S.C.A. § 5121; see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While the claim for accrued benefits is separate from the claim for service connection filed by the Veteran prior to his death, the accrued benefits claim is derivative of the Veteran's claim and the appellant takes the Veteran's claim as it stood on the date of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996). 

B.  Merits

A June 1990 VA administrative decision found that the Veteran committed fraud in the pursuit of VA benefits, beyond a reasonable doubt, by submitting fraudulent medical records relating to claimed private hospital treatment in December 1946 and January 1947.  The decision noted that the "Pedring" obtained the fraudulent medical records that the Veteran submitted, and the Veteran realized that the documents were fraudulent.  Therefore, the Veteran forfeited of all rights, claims and benefits under the laws administered by VA.  See 38 U.S.C.A. § 6103(a). 

At the time of the June 1990 decision, the record included an October 1987 letter from the Veteran, which enclosed medical treatment records of the Veteran dated in December 1946 and January 1947, and a December 1988 sworn deposition from the Veteran declaring that the medical report he submitted was fraudulent.  In his deposition, the Veteran declared that, in September 1988, he was approached by a man named "Pedring," who offered to help him find his hospital records from the late 1940's.  He believed that he was misled by Pedring, who according to the Veteran, was currently in hiding because he had misled a number of veterans.  The Veteran stated that he failed to take into account that December 1946 and January 1947 were unlikely dates for his hospitalization, as he believed that he was hospitalized in either March 1947, or summer of 1947.  He realized that Pedring obtained false/fraudulent medical evidence.  The Veteran was informed of the decision in June 1990 and of his appeal rights, but he did not file a timely notice of disagreement.  Hence, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R.     § 3.156. 

The Veteran sought to revoke the forfeiture decision on multiple occasions, and was denied as no new and material evidence had been received.  RO decisions in August 1993 and October 1993 denied his July 1993 claim.  A June 1998 RO decision denied his August 1997 claim.  The Veteran was informed of the RO's decisions and of his appeal rights, but he did not file a notice of disagreement.  Hence, the decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  Furthermore, because he did not appeal these decisions, there must be new and material evidence since the last final decision to warrant further consideration on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's petition to revoke the June 1990 forfeiture determination was received prior to the expiration of the appeal period stemming from the June 1998 administrative decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

The Veteran had a pending claim to reopen the previously denied claim of entitlement to benefits based on revocation of forfeiture at the time of his death. Specifically, he filed a claim in June 2000.  The RO initially denied the claim in July 2000, and in subsequent decisions in September 2000, April 2001, August 2002, and July 2003.  However, because the July 2000 decision was not yet final in May 2005, at the time of death, it was still "pending" for purposes of the regulations.  In May 2005, the Veteran's widow filed a claim for accrued benefits and sought to reopen the previously denied claim of entitlement to benefits based on revocation of forfeiture, for the purpose of receiving accrued benefits.  The Veteran's widow died in April 2011, while this claim for accrued benefit was pending.  The appellant then filed a claim for accrued benefits in September 2011.
The Board notes that the Court did not delineate in Trilles what new and material evidence would be required in order to reopen VA benefits eligibility forfeiture cases such as this.  The Court specifically left this question to the Secretary and to the Board.  Id. at 327.  However, in a dissenting opinion in Trilles, then Chief Judge Nebeker specifically stated: "I ask what else could it be but evidence tending to negate the established fraud."  Id. at 340.  Applying Trilles herein, new and material evidence in this case would therefore be evidence tending to negate the established basis of the finding that the Veteran had knowingly and intentionally submitted false and fraudulent evidence, in the form of medical treatment records from the Veteran dated in December 1946 and January 1947. 

In this case, no new and material evidence has been submitted which bears upon the matter of whether the Veteran had knowingly and intentionally submitted false and fraudulent evidence, in the form of medical treatment records for the Veteran.  The recently submitted service records from the Armed Forces of the Philippines and medical records are entirely immaterial to the matter at hand, inasmuch as they relate to the matter of qualifying service, service incurrence, or degree of severity of the Veteran's conditions, and not the fraud which resulted in the forfeiture of all VA benefits. 

Moreover, as relevant to the appellant's statements, the Board finds that such are cumulative or redundant of the evidence of record at the time of the June 1998 administrative decision.  Specifically, his statements suggest that the Veteran's experiences as a captive were painful and difficult and that he had been a victim.  However, these statements are duplicative of those made by the Veteran and his widow in connection with his previous petitions to revoke the forfeiture of the Veteran's rights to VA benefits.

As the basis for the forfeiture was that the Veteran had knowingly submitted falsified evidence, for evidence to be new and material it would have to demonstrate that the Veteran had not misrepresented that fact.  The Veteran and his widow both submitted statements prior to their deaths to the effect that the Veteran's signatures on pertinent documents were not the Veteran's, and therefore, he did not know that fraudulent evidence had been submitted on his behalf.  The evidence and argument submitted to reopen this claim is cumulative and redundant of statements made by the Veteran, which were already on file at the time of the original forfeiture decision, and considered in June 1990.  The Veteran's assertion during the initial forfeiture action is that Pedring obtained the fraudulent documents unbeknownst to him.  An investigation conducted at the time and all of the other evidence on file at that time led to the conclusion, beyond a reasonable doubt, that the Veteran had knowingly submitted false evidence in attempting to obtain VA benefits.  

Therefore, the Board finds that the evidence received since the June 1998 administrative decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the appellant's petition to revoke the June 1990 forfeiture determination.   Consequently, new and material evidence has not been received to reopen such claim and the appellant's appeal must be denied.



ORDER

New and material evidence not having been presented, the petition to reopen a claim for revocation of forfeiture of VA benefits, on an accrued benefits basis, is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


